DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 13 February 2020, claims 1-23 are presently pending in the application, of which, claims 1 and 23 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 13 February 2020, have been reviewed and accepted by the Examiner.

Claim Objections
Claims 1, 11, 12, 14, and 23 are objected to because of the following informalities:  Each of the aforementioned claims are written in an outline format. Please remove the ‘-‘ from the body of the claims.  Appropriate correction is required.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-23, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
 a receiver module configured to receive packages of knowledge assets, which packages are configured to be distributed by the knowledge asset distribution platform from at least one PSE and/or to receive content information on the packages of knowledge assets to be distributed by the knowledge asset distribution platform from the at least one PSE, 
a database module configured to store packages of knowledge assets and/or to store content information of or about packages of knowledge assets, in particular the packages of knowledge assets and/or the content information received by the receiver module, within the non-transitory memory unit, 
a browser module which is configured to provide a browser function for browsing the knowledge assets stored by the database module and/or for browsing and/or finding the content information and/or metadata stored by the database module in order to find and/or locate specific packages of knowledge assets and/or to find and/or locate packages of knowledge assets containing knowledge about specific topics, and 
a sender module configured to relay packages of knowledge assets, from the non-transitory memory unit and/or from the at least one PSE to at least one CSE, wherein the scope and/or the content of a package of knowledge assets to be distributed via the knowledge asset distribution platform are/is definable by a user of the at least one PSE from a pool of knowledge assets available within the at least one PSE.
These limitations recite certain methods of organizing human activity, such as commercial or legal interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. This represents a marketing or sales activity which is a commercial or legal interaction and falls under certain methods of organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-23 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claim 23 appear to include similar subject matter as in claim 1 as discussed above and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 23 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Omoigui, Nosa, et al (U.S. 2010/0070448 and known hereinafter as Omoigui).

As per claim 1, Omoigui teaches a computer-implemented knowledge asset distribution platform, configured to distribute packages of knowledge assets between a plurality of provider system environments (PSE) and/or consumer system environments (CSE), which are configured to at least store knowledge assets and to make the knowledge assets available to users of the CSE (e.g. Omoigui, see Figure 5, which discloses an enterprise knowledge system that includes a provider system (e.g. servers) and consumer systems (e.g. agents).), with at least one processor unit, with at least one non-transitory memory unit, and with a distribution module configured to distribute packages of knowledge assets (e.g. Omoigui, see Figure 6, which discloses a query processor and a distribution model that may distribute packages to agents.) and comprising: 
a receiver module configured to receive packages of knowledge assets, which packages are configured to be distributed by the knowledge asset distribution platform from at least one PSE and/or to receive content information on the packages of knowledge assets to be distributed by the knowledge asset distribution platform from the at least one PSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.), 
a database module configured to store packages of knowledge assets and/or to store content information of or about packages of knowledge assets, in particular the packages of knowledge assets and/or the content information received by the receiver module, within the non-transitory memory unit (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a database server which interacts with agents and other application servers to provide packages of knowledge assets to the agents.), 
a browser module which is configured to provide a browser function for browsing the knowledge assets stored by the database module and/or for browsing and/or finding the content information and/or metadata stored by the database module in order to find and/or locate specific packages of knowledge assets and/or to find and/or locate packages of knowledge assets containing knowledge about specific topics (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.), and 
a sender module configured to relay packages of knowledge assets, from the non-transitory memory unit and/or from the at least one PSE to at least one CSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.),
wherein the scope and/or the content of a package of knowledge assets to be distributed via the knowledge asset distribution platform are/is definable by a user of the at least one PSE from a pool of knowledge assets available within the at least one PSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.).

As per claim 2, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 1, wherein the package of knowledge assets comprises at least one instance of a knowledge asset and at least one schema of at least one knowledge asset (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 3, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 1, wherein the distribution module comprises a tracker module, which is configured to monitor the up-to-dateness of a package of knowledge assets which has been relayed via the sender module to at least one CSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.).

As per claim 4, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 3, wherein the tracker module is configured to send out an update signal to the CSE when a relevance indicator of a package of knowledge assets reaches or surpasses a predetermined condition (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.).

As per claim 5, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 4, wherein the relevance indicator of the package of knowledge assets is implemented as a relevance parameter, which is determined by the tracker module for a package of knowledge assets upon an update of at least one knowledge asset of the package of knowledge assets and which is established by the tracker module at least in part based at least on a weighting and/or a judging of a type or an extent of a detected change at least of the at least one updated knowledge asset of the package of knowledge assets, and wherein the predetermined condition is a set of alert conditions corresponding to particular relevance parameter definitions (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 6, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 4, wherein the relevance indicator of the package of knowledge assets is a percentage of knowledge assets which have changed since a preceding transmission of the package of knowledge assets to a respective CSE, and wherein the predetermined condition is a threshold, in particular a maximum percentage of knowledge assets which have changed since a preceding transmission of the package of knowledge assets to a respective CSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a database server which interacts with agents and other application servers to provide packages of knowledge assets to the agents.).

As per claim 7, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 3, wherein the tracker module is configured to relay an updated version of a previously relayed and now out-of-date package of knowledge assets to a CSE, and wherein the tracker module is configured to detect modifications of knowledge assets within the package of knowledge assets to be updated and/or modifications of links between knowledge assets within the package of knowledge assets to be updated, executed on the side of the CSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.).

As per claim 8, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 7, wherein the tracker module is configured to prompt the user for confirmation before a knowledge asset with a detected modification is overwritten and/or replaced (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.).

As per claim 9, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 7, wherein in case a customization and/or a localization of knowledge assets within the package of knowledge assets or of packages of knowledge assets is detected by the tracker module, the customization and/or a localization is at least partly retained after the update (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 10, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 1, comprising an interface module, which is configured to allow remote access to packages of knowledge assets distributed by the distribution module, in particular via a web browser, via a web-service or via another distribution method (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 13, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 12, wherein the consumer import module comprises a linkage unit, which is configured to guide a user in an at least semi-automatic way through a linkage process for a connection and/or a removal of weak links during an import of a package of knowledge assets (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a database server which interacts with agents and other application servers to provide packages of knowledge assets to the agents.).

As per claim 14, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 13, wherein the linkage unit is configured to
search the existing knowledge assets of the CSE, compare at least one characteristic of the existing knowledge assets of the CSE to at least one characteristic of a weak link, create a list of probable target knowledge assets for the weak link on the basis of the existing knowledge assets of the CSE, and display the list of probable target knowledge assets to a user for selection (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.).

As per claim 15, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 14, wherein, in case a weak link of a knowledge asset is not re-connected during the import the linkage unit inserts an exceptional value in the knowledge asset, indicating that the connection of the weak link could not be established (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 16, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 15, wherein the linkage unit, before inserting the exceptional value in the knowledge asset, reviews an integrity of the knowledge asset by reassessing compliance with at least one integrity constraint (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a database server which interacts with agents and other application servers to provide packages of knowledge assets to the agents.).

As per claim 17, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 16, wherein upon a detection of a violation of an integrity constraint by the linkage unit, the consumer import module transitions from an automatic import mode in an at least semi-automatic import mode and sends out a notification, in particular to a user of the CSE, requesting user guidance, and/or to the browser module (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.).

As per claim 18, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 17, wherein upon receiving the notification, the browser module initiates a search for at least one knowledge package which is suited for at least partially resolving the violation of the integrity constraint, and wherein the browser module transmits a notification to the user of the CSE suggesting required knowledge packages (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.).

As per claim 19, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 11, wherein the browser module is configured to create and prepare for display at least one ranked list of related packages of knowledge assets which are to be distributed via the knowledge asset distribution platform, wherein a rank of the ranked list depends on a total number of weak links which are potentially re-connectable by a combination of the package of knowledge assets with the respective related package of knowledge assets (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 20, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 1, wherein the browser module is configured to track and prepare for display an origin report of a package of knowledge assets or of a content of the package of knowledge assets and/or of a schema associated with at least one knowledge asset (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.).

As per claim 21, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 1, wherein the browser module comprises an assessment platform, which is configured to provide at least a validity assessment functionality, an applicability assessment functionality and/or a reputation assessment functionality for the packages for the knowledge assets which are to be distributed, wherein the content of the assessment platform is accessible for users of the knowledge asset distribution platform (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a database server which interacts with agents and other application servers to provide packages of knowledge assets to the agents.).

As per claim 22, Omoigui teaches the computer-implemented knowledge asset distribution platform according to claim 1, wherein the knowledge assets are bio-medical and/or clinical knowledge assets and wherein the knowledge asset distribution platform is configured to distribute bio-medical and/or clinical knowledge assets (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.).

As per claim 23, Omoigui teaches a computer-implemented method for distributing packages of knowledge assets between a plurality of provider system environments (PSE) and/or consumer system environments (CSE), which are adapted to store knowledge assets and to make the knowledge assets available to users of the CSEs via a knowledge asset distribution platform, with at least one processor unit, with at least one non-transitory memory unit, and with a distribution module which is configured to distribute packages of knowledge assets at least by the following steps (e.g. Omoigui, see Figure 5, which discloses an enterprise knowledge system that includes a provider system (e.g. servers) and consumer systems (e.g. agents).), with at least one processor unit, with at least one non-transitory memory unit, and with a distribution module configured to distribute packages of knowledge assets (e.g. Omoigui, see Figure 6, which discloses a query processor and a distribution model that may distribute packages to agents.) and comprising: 
a receiver module configured to receive packages of knowledge assets, which packages are configured to be distributed by the knowledge asset distribution platform from at least one PSE and/or to receive content information on the packages of knowledge assets to be distributed by the knowledge asset distribution platform from the at least one PSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], which discloses a receiving module, in which the knowledge dissemination models incorporate context, time, dynamism, etc., in which agents receive and transmit packages of knowledge assets.), 
a database module configured to store packages of knowledge assets and/or to store content information of or about packages of knowledge assets, in particular the packages of knowledge assets and/or the content information received by the receiver module, within the non-transitory memory unit (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a database server which interacts with agents and other application servers to provide packages of knowledge assets to the agents.), 
a browser module which is configured to provide a browser function for browsing the knowledge assets stored by the database module and/or for browsing and/or finding the content information and/or metadata stored by the database module in order to find and/or locate specific packages of knowledge assets and/or to find and/or locate packages of knowledge assets containing knowledge about specific topics (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which an information abstract layer that includes web pages, MS Exchange Servers, etc., which is coupled to a user interface in which the web pages may be browsed on to disseminate packages of knowledge assets.), and 
a sender module configured to relay packages of knowledge assets, from the non-transitory memory unit and/or from the at least one PSE to at least one CSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.),
wherein the scope and/or the content of a package of knowledge assets to be distributed via the knowledge asset distribution platform are/is definable by a user of the at least one PSE from a pool of knowledge assets available within the at least one PSE (Omoigui, see paragraphs [0335-0339, 0372, 0424-0426], Figures 5 and 6, which discloses a transmission layer that allows the packages of knowledge assets to be delivered or received by the agents via a network.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 7, 2022